Citation Nr: 1735339	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to May 1978.  He passed away in March 2006 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In a July 2016 decision, the Board denied the appellant's claim for dependency and indemnity compensation (DIC) based on the cause of the Veteran's death, as well as under 38 U.S.C.A. § 1318.  The appellant did not contest the Board's denial of entitlement to DIC under 38 U.S.C.A. § 1318; however, she did appeal the Board's denial of service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In November 2016, while her claim was pending at the Court, the appellant's attorney and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision denying service connection for the cause of the Veteran's death, and remand the matter to the Board for further development and readjudication.  In a December 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2006; the immediate cause of death listed on the Certificate of Death was complicated axillary abscess, with diabetes listed as the underlying cause.  

2.  At the time of the Veteran's death, service connection was in effect for paranoid schizophrenia, evaluated as 70 percent disabling; left and right knee disabilities, each evaluated as 10 percent disabling; and, epididymitis, rated as noncompensably disabling.  The Veteran's combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disabilities (TDIU), effective from November 3, 1998.  

3.  At the time of the Veteran's death, his diabetes was out of control due to medication non-compliance, and it is as likely as not that the Veteran's service-connected schizophrenia played a significant and material role in contributing to his medication non-compliance, and ultimately, his death.  


CONCLUSION OF LAW

Resolving all doubt in favor of the claimant, the Veteran's service-connected schizophrenia contributed substantially in causing the Veteran's death.  38 U.S.C.A. § § 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.310, 3.312 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran's service-connected schizophrenia substantially and materially contributed to the death of the Veteran.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312(a).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309, 3.310.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In this case, the Veteran's Certificate of Death indicates that the Veteran died in March 2006; with an immediate cause of death listed as complicated axillary abscess, due to, or as a consequence of, diabetes.  There were no additional underlying causes of death or significant conditions contributing to death listed on the death certificate.  

During the Veteran's lifetime, service connection was in effect for paranoid schizophrenia, evaluated as 70 percent disabling; left and right knee disabilities, each evaluated as 10 percent disabling; and, epididymitis, rated as noncompensably disabling.  The Veteran's combined evaluation for compensation was 80 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disabilities (TDIU), effective from November 3, 1998.  

The appellant argues that the Veteran's service-connected schizophrenia substantially and materially contributed to his death because he was non-compliant with his insulin medication as a direct result of his schizophrenia; and, that such non-compliance led to the immediate cause of death.  Stated differently, the appellant maintains that the Veteran's schizophrenia combined to cause death, and/or that it aided or lent assistance to the production of death.  

VA treatment records show that the Veteran was diagnosed with diabetes in February 1994.  He was found with excessively high glucose levels dating back to at least February 1994.  For example, the Veteran's glucose level was 353 in February 1994, 393 in December 1995 and he was hospitalized with uncontrolled diabetes in July 1997.  Similarly, his blood glucose was 307 in November 1998.  According to an April 1999 VA examination report, the Veteran's blood glucose was 555 in March 1999 and a urinalysis at that time revealed glucosuria in the urine of over 1000 mg/liter.  His diabetes was described as "out of control, insulin-dependent."  

Additional VA treatment records show that the Veteran's blood glucose was 449 in February 2003 and 655 in December 2003.  He was scheduled for eye surgery in March 2004, but that surgery had to be cancelled due to poorly controlled blood sugar.  

The VA records from 2003 through 2004 show that the Veteran had several complications as a result of his uncontrolled diabetes, including two amputations, polysensory neuropathy, generalized weakness, and ulcerations that were slow to heal.  

The Veteran's terminal hospital records show that he presented to the hospital in February 2006 with out of control diabetes.  He presented with skin infections and generalized weakness.  It was noted that he had not taken his insulin for at least a year.  Blood glucose was 625.  He had a staph infection of the left arm around the shoulder and axilla.  Antibiotics did not improve his condition.  He declined rapidly and was found unresponsive the morning of his death.  

In summary, the Veteran supports a finding that the Veteran's diabetes, which was first diagnosed in 1994, was never controlled, and the Veteran was consistently non-compliant with his insulin.  

In support of her claim, the appellant submitted a private opinion from Dr. H, a Ph.D and licensed psychologist.  Dr. H indicated a review of the Veteran's medical records from 1978 to 2006.  

Dr. H first pointed out that the record reveals the Veteran's lack of insight into his psychiatric illness, as well as a lack of engagement in psychiatric treatment.  Dr. H also noted that the medical records consistently showed a pattern of auditory and visual hallucinations, depression and poor insight.  

Dr. H noted that the Veteran was rarely compliant with medication or psychological treatment and experienced active [psychiatric] symptoms consistently.  He also pointed out, citing to medical treatise evidence and literature, that treatment non-compliance is a common problem among patients with schizophrenia and is due to the distorted perceptions, poor insight, and lack of logical thought processes inherent to the diagnosis.  Therefore, Dr. H opined that the Veteran's lack of compliance to medical interventions and treatment for diabetes cannot be attributed to typical medical non-compliance because there is no evidence to indicate he was making an informed, rational decision to not comply.  Finally, Dr. H found it significant that the Veteran continued to make illogical decisions, such as not pursuing treatment of diabetes even after having a toe amputated in 2003 due to lack of treatment compliance.  Accordingly, Dr. H concluded that the evidence shows that the Veteran's service-connected schizophrenia was the sole impediment to his medical treatment non-compliance.  

There is no medical evidence to the contrary.  

The Board finds the opinion of Dr. H particularly persuasive in light of the consistent objective evidence in the record of the Veteran's diabetic insulin non-compliance and the lack of insight into his medical and psychiatric condition.  As noted above, the Veteran's blood glucose was consistently, and significantly, elevated for at least twelve years before he died.  Moreover, the Veteran was consistently counseled on the need to control his blood sugar with insulin; and, despite incurring diabetes-related complications such as toe amputations and polyneuropathy, the Veteran remained non-compliant.  As Dr. H essentially concluded, there is no other logical reason for non-compliance other than his schizophrenia.  

In light of the foregoing, the Board finds that the competent and probative evidence of record supports a finding that the Veteran's service-connected schizophrenia led to his insulin non-compliance, thereby combining to cause death and lending assistance to death.  Accordingly, the Veteran's service-connected schizophrenia substantially and materially contributed to the Veteran's death and the criteria for service connection for the cause of the Veteran's death are met.  38 C.F.R. § 3.312(c).  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


